Name: Regulation (EEC) No 583/75 of the Commission of 6 March 1975 amending Regulation (EEC) No 3197/73 as regards the security to be lodged when tendering for the export levy for rice
 Type: Regulation
 Subject Matter: EU finance;  plant product;  trade policy
 Date Published: nan

 No L 61 /24 Official Journal of the European Communities 7. 3 . 75 REGULATION (EEC) No 583/75 OF THE COMMISSION of 6 March 1975 amending Regulation (EEC) No 3197/73 as regards the security to be lodged when tendering for the export levy for rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 359/ 67/EEC (*) of 25 July 1967 on the common organiza ­ tion of the market in rice, as last amended by Regula ­ tion (EEC) No 476/75 (2) ; Having regard to Council Regulation (EEC) No 2737/73 (3 ) of 8 October 1973 laying down general rules to be applied in the event of the rice market being disturbed, as last amended by Regulation (EEC) No 477/75 (4), and in particular Article 4 thereof ; Whereas Article 3 of Commission Regulation (EEC) No 3197/73 (5 ) of 23 November 1973 establishing the conditions for the application of the system of tendering for export levies for rice provides that secu ­ rity shall be lodged in an amount equal to 30 % of the export levy proposed by the tenderer concerned such amount not however to be less than six units of account per metric ton ; Whereas this provision should be replaced by a more flexible arrangement ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Article 3(1 ) of Regulation (EEC) No 3197/73 is replaced by the following : ' 1 . No tender shall be considered unless appro ­ priate security is lodged . The amount of this security shall be fixed in the Regulation relating to the opening of the relevant invitation to tender.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 March 1975 . For the Commission P.J. LARDINOIS Member of the Commission ( ¢) OJ No 174, 31 . 7 . 1967, p. 1 . 0 OJ No L 52, 28 . 2 . 1975, p. 31 . (3 ) OJ No L 282, 9 . 10 . 1973 , p. 13 . (4 OJ No L 52, 28 . 2 . 1975, p. 33 . (5 ) OJ No L 326, 27 . 11 . 1973 , p . 10 .